IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 295 EAL 2018
                                                :
                       Respondent               :   Petition for Allowance of Appeal from
                                                :   the Unpublished Memorandum and
                                                :   Order of the Superior Court at No.
                v.                              :   734 EDA 2016 (Bender, P.J.E., Olson,
                                                :   J., Ford Elliott, P.J.E.), entered on
                                                :   June 6, 2018, affirming the Judgment
 VICTOR DICKERSON,                              :   of Sentence of the Philadelphia
                                                :   County Court of Common Pleas at No.
                       Petitioner               :   CP-51-CR-0012554-2014 (Thomas-
                                                :   Street, J.), entered on November 19,
                                                :   2015




                                DISSENTING STATEMENT

JUSTICE WECHT                                                   FILED: July 30, 2019

         For the reasons outlined in my dissent in Commonwealth v. Santiago, ___ A.3d

___, 2019 WL 2504317 (Pa. June 18, 2019) (Wecht, J., dissenting), and because I believe

that Commonwealth v. Garvin, 293 A.2d 33 (Pa. 1972) should be overruled, I would grant

the above-captioned petition for allowance of appeal. Petitioner raises the following

issue:

         Because the Superior Court’s reliance on Commonwealth v. Garvin and its
         unwavering rule that no out-of-court identification may ever be the fruit of
         the poisonous tree after an unlawful seizure stand in direct conflict with
         United States and Pennsylvania Supreme Court precedent, and because
         this Court has allowed appeal in Commonwealth v. Santiago, precisely to
         address whether Garvin is in conflict with the Fourth Amendment, must this
         appeal be allowed?
See Petition for Allowance of Appeal at 2. Because I believe that Garvin infringes upon

the protections guaranteed by the Fourth Amendment to the United States Constitution
and Article I, Section 8 of the Pennsylvania Constitution, the answer to Petitioner’s

question may very well be “yes.”        See Santiago, 2019 WL 3504317 (Wecht, J.,

dissenting). Further briefing would be required to fully analyze the issue. For these

reasons, I would grant Petitioner’s petition for allowance of appeal.




                                   [295 EAL 2018] - 2